Citation Nr: 1529193	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-27 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Esq.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to January 1967. He died on November [redacted], 2011, and the appellant is his surviving spouse.  See June 2012 administrative decision (recognizing the appellant as the surviving spouse).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in November 2011; the immediate cause of death was malignant neoplasm of the duodenum with metastases to liver; significant conditions contributing to death but not resulting in the underlying cause were diabetes mellitus, coronary artery disease, hypertension, and cellulitis of both lower extremities.

2.  At the time of his death, the Veteran was service-connected for diabetes mellitus and coronary artery disease.

3.  The weight of the evidence favors a finding that the Veteran's service-connected diabetes mellitus and coronary artery disease were contributory causes of his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's death certificate shows that he died in November 2011; the immediate cause of death was malignant neoplasm of the duodenum with metastases to liver; significant conditions contributing to death but not resulting in the underlying cause were diabetes mellitus, coronary artery disease, hypertension, and cellulitis of both lower extremities.

At the time of his death, the Veteran was service-connected for several disabilities, including diabetes mellitus and coronary artery disease.

A July 2012 VA medical opinion concluded that the Veteran's diabetes mellitus and coronary artery disease did not cause or result on the Veteran's death.  The opinion's rationale was that the direct cause of death per the death certificate was malignant neoplasm of the duodenum and there is no credible medical literature to substantiate a nexus between these service-connected disabilities and malignant neoplasm of the duodenum.  This opinion is not probative because it did not address the fact that the death certificate lists diabetes mellitus and coronary artery disease as other significant conditions that contributed to death but did not result in the underlying cause.  Moreover, the opinion did not consider whether these service-connected disabilities might have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

The Board finds that the Veteran's death certificate is sufficient evidence to establish that his service-connected diabetes mellitus and coronary artery disease were contributory causes of death in this case.  In reaching this conclusion, the Board notes that VA Fast Letter 13-04 (March 22, 2013) instructs RO personnel to presume that any service-connected disability listed on the death certificate as a contributory cause of death contributed substantially and significantly to the Veteran's death.  The appellant's main legal argument rests on this directive.  See June 2015 appellate brief.  Although VA Fast Letter 13-04 is not binding on the Board, it offers persuasive guidance as to how to adjudicate the present claim.

In sum, the Board finds that the record is in relative equipoise as to whether the Veteran's diabetes mellitus and coronary artery disease were contributory causes of the Veteran's death.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


